Exhibit 10.3

 

Execution Version

 

 

 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT



Between



STAR SCIENTIFIC, INC.,



as Issuer,



And



The Investors Set Forth on Schedule I hereto

 

March 12, 2014

 

 

 

 

 

This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into and effective as of March 12, 2014, between Star Scientific, Inc.,
a Delaware corporation (the “Company”), and the several investors set forth on
Schedule I hereto (each an “Investor” and collectively, the “Investors”).

 

WHEREAS, each Investor has previously entered into one or more securities
purchase and registration rights agreements with the Company (each a “Prior
Agreement” and collectively, the “Prior Agreements”), whereby the Company sold
to each Investor and each Investor purchased from the Company a warrant (in each
case a “Prior Warrant” and collectively, the “Prior Warrants”), to purchase the
amount of shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”), set forth opposite each Investor’s name under the heading
“Prior Warrant Shares” on Schedule I (in each case, the “Prior Warrant Shares”),
having an reset exercise price set forth opposite each Investors name under the
heading “Exercise Price” on Schedule I hereto per share (in each case, the
“Reset Exercise Price”);

 

WHEREAS, the Company and each Investor desire that upon the terms and conditions
set forth herein that: (i) Investor will exercise each Prior Warrant in full
thereby purchasing its Prior Warrant Shares at the Reset Exercise Price for the
aggregate exercise price set forth opposite each Investor’s name under the
heading “Aggregate Exercise Price” on Schedule I hereto and that the Company
issue to Investor its respective Prior Warrant Shares; and (ii) Investor will
purchase from the Company and the Company will sell and issue to Investor a
warrant, substantially in the form attached hereto as Exhibit A (the “Warrant”),
to purchase the amount of shares of the Company’s Common Stock set forth next to
Investor’s name under the heading “New Warrant Shares” on Schedule I hereto (in
each case, the “Warrant Shares”), having an exercise price set forth next to
Investor’s name under the heading “New Exercise Price” on Schedule I hereto;

 

WHEREAS, each Investor acknowledges that as an inducement for the Company to
enter into this Agreement, the Investor has waived its rights under Section 12
of its Prior Warrants, with regard to the transactions contemplated hereby; and

 

WHEREAS, each Investor will have registration rights with respect to the Warrant
Shares and other Registrable Securities (as defined herein) pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.          Agreement to Sell and Purchase the Prior Warrant Shares and Warrant.
At the Closing (as defined herein), the Company will sell to each Investor, and
each Investor will purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, its Prior Warrant Shares and the Warrant for
the aggregate purchase price set forth opposite each Investor’s name under the
heading “Aggregate Purchase Price” on Schedule I hereto. Effective as of the
Closing Date (as defined below), the Investor and the Company hereby acknowledge
and agree that the “Exercise Price” of the Prior Warrant shall be the Reset
Exercise Price.

 

1

 

 

2.          Delivery of the Prior Warrant Shares and Warrant at Closing; Future
Equity Participation. (a) The completion of the purchase, sale and issuance of
the Prior Warrant Shares and the Warrant (the “Closing”) shall occur on the date
of this Agreement (the “Closing Date”) (or upon such other date as the Company
and each Investor shall agree), at the offices of the Company’s counsel. At the
Closing, the Company shall issue to each Investor as indicated on Schedule I
hereto (i) one or more stock certificates, registered in the Investor’s name and
address as set forth on Schedule I hereto, representing the Prior Warrant Shares
and (ii) the Warrant issued in the name of the Investor. The Company’s
obligation to issue the Prior Warrant Shares and the Warrant to each Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (i) receipt by the Company of a wire transfer of
immediately available funds to an account designated in writing by the Company,
in the full amount of the total purchase price payable by the Investor for the
Prior Warrant Shares and Warrant that the Investor is hereby agreeing to
purchase set forth opposite the name of such Investor under the heading
“Aggregate Purchase Price” on Schedule I hereto; (ii) receipt by the Company of
an executed Notice of Exercise Form annexed to each Prior Warrant (or copy of
the Prior Warrant) covering the Prior Warrant Shares of the Investor; and (iii)
the accuracy, in all material respects, of the representations and warranties
made by the Investor and the fulfillment, in all material respects, of those
undertakings of the Investor to be fulfilled prior to the Closing. Each
Investor’s obligation to purchase the Prior Warrant Shares shall be subject to
the following conditions, any one or more of which may be waived by an Investor
(provided that no such waiver shall be deemed given unless in writing and
executed by the Investor): (i) receipt by the Investor of a counter-signed copy
of this Agreement executed by the Company; (ii) receipt by the Investor of a
copy of the Warrant; (iii) receipt by the Investor of evidence of irrevocable
instructions issued by the Company to the Company’s transfer agent instruction
the transfer agent to issue to the Investor a stock certificate representing the
Investor’s Prior Warrant Shares (subject to full satisfaction of the conditions
to Closing set forth in this Section 2); and (iv) the accuracy, in all material
respects, of the representations and warranties made by the Company and the
fulfillment, in all material respects, of those undertakings of the Company to
be fulfilled prior to the Closing.

 

(b) The Company shall not issue to Investor any Warrant Shares under this
Agreement until such time when such shares proposed to be issued, when
aggregated with all other shares then owned beneficially (as calculated pursuant
to (i) Section 13(d) of the Securities Exchange Act of 1934 and Rule 13d-3
promulgated thereunder and (ii) the rules and regulations of the NASDAQ Global
Market) by the Investor would not result in the beneficial ownership by the
Investor of more than 9.99% of the then issued and outstanding shares of Common
Stock (the “Ownership Cap”), without the prior written consent of Investor. The
Ownership Cap shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split or similar transaction.

 

(c) (i) For a period of two (2) years following the date hereof, Investor shall
have the option and right (but not the obligation) to participate in any Equity
Issuance at the same price and the same terms and conditions as offered to other
investors in the Equity Issuance (other than any Equity Issuance pursuant to the
Concurrent Financing) that results in net proceeds to the Company, provided that
the Investor’s right to participation in any such Equity Issuance shall not
exceed the Pro Rata Portion. The Company agrees to use its reasonable best
efforts to take any and all action, or to cause such action to be taken, as is
necessary or appropriate to allow the Investor to fully participate in any
Equity Issuance in accordance with the provisions of this Agreement. “Equity
Issuance” means any issuance, sale or placement of stock of the Company, and any
issuance, sale or placement of any other securities of the Company that are
convertible or exchangeable into stock of the Company. However, the following
issuances will not be considered an Equity Issuance: (1) any issuance of stock
pursuant to an exercise of an award under the Company’s equity incentive plans,
(2) any issuance of stock pursuant to current or future compensation
arrangements, (3) any issuance as consideration for an acquisition, or (4) any
issuance of shares upon the conversion of warrants outstanding on the date
hereof. “Pro Rata Portion” means with respect to Investor at a given time and
with respect to a given Equity Issuance, the aggregate dollar value of shares of
common stock, other capital stock or other securities to be issued, sold or
placed in the Equity Issuance equal to the product of (I) the dollar amount
resulting from the product of (a) the aggregate dollar value of shares of common
stock, other capital stock or other securities proposed to be issued, sold or
placed in the Equity Issuance, multiplied by (b) fifty percent (50%) and (II)
thirty six percent (36)% (such thirty six percent (36%) being referred to as the
“Execution Date Multiplier”). In the event that, on the date that definitive
documents are executed with respect to any Equity Issuance, there are
outstanding Notes representing Advances (in each case, as defined in that
certain Loan Agreement, dated March 12, 2014, between the Company and lender
thereto (the “Loan Agreement”)) under the Loan Agreement, then the Execution
Date Multiplier shall be reduced to reflect Investor’s participation in the
Concurrent Financing as if such Advances were outstanding on the date hereof.
The “Concurrent Financing” means the various third party financing arrangements
the Company is executing pursuant to the agreements described on Schedule
2.1(c)(i) (the “Concurrent Financing”) separate and apart from the transactions
contemplated by this Agreement.

 

2

 

 

(ii)         In the event the Company proposes to undertake an Equity Issuance,
the Company shall promptly give the Investor prior written notice of its
intention, describing the type of equity interests, the price at which such
securities are proposed to be issued (or, in the case of an underwritten or
privately placed offering in which the price is not known at the time the notice
is given, the method of determining the price and an estimate thereof), the
timing of such proposed Equity Issuance and the general terms and conditions
upon which the Company proposes to effect the Equity Issuance. The Investor
shall have five (5) Business Days (or, if the Company expects that the proposed
Equity Issuance will be effected in less than five (5) business days, such
shorter period, that shall be as long as practicable, as may be required in
order for the Investor to participate in such proposed Equity Issuance) from the
date the Investor receives notice of the proposed Equity Issuance to elect to
purchase up to his Pro Rata Portion of such Equity Issuance for the
consideration and upon the terms specified in the notice provided by the Company
pursuant to this Section 2.1(c) by giving written notice to the Company and
stating therein the quantity of equity interests to be purchased. Any such
notice shall be irrevocable; provided, however, that if the Equity Issuance does
not occur within thirty (30) business days following such notice and the terms
of the Equity Issuance are materially modified, then the Investor will be
provided the opportunity to similarly participate on such modified terms (or
decline to participate in such Equity Issuance on such modified terms). Any
purchase of Equity Interests by the Investor pursuant to this

Section 2.1(c) shall occur contemporaneously with, and be subject to the same
terms and conditions as, the closing of the sale of the Equity Interests by the
Company to the other parties.

 

(iii)        Notwithstanding the foregoing, unless the Company consents,
Investor shall not be permitted to participate in any Equity Issuance at any
level that would require the Company to seek shareholder approval with respect
to Investor’s participation in the Equity Issuance or otherwise violate any
rules and regulations of the NASDAQ Global Market (and any participation by
Investor, if any, shall reasonably attempt to be structured so as not to require
shareholder approval or otherwise violate any rules or regulation of the NASDAQ
Global Market).

 

3

 

 

(iv)        In the event that the Investor does not exercise the right set forth
in this Section 2.1(c) within the applicable period as set forth above, the
Company shall be permitted to sell the equity interests in respect of which such
rights were not exercised; provided, however, that if Investor does not exercise
such right and the Company materially modifies the terms and conditions of the
Equity Issuance, the Company shall use its commercially reasonable efforts to
permit Investor to participate in such Equity Issuance as specified in this
Section 2.1(c) (it being understood Investor’s participation shall not be a
condition precedent to the Company’s ability to consummate such financing).

 

(v)         The Company shall have the right, in its sole discretion, at all
times prior to consummation of any proposed Equity Issuance giving rise to the
rights granted by this Section 2.1(c), to abandon, withdraw or otherwise
terminate such proposed Equity Issuance, without any liability to the Investor.

 

3.          Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with each Investor, as
follows:

 

3.1           Organization. Each of the Company and its Subsidiaries (as defined
in Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”))
is duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the financial condition or business,
operations, assets or prospects of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Effect”).

 

3.2           Due Authorization. The Company has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and the Warrant, and has taken all necessary corporate action to enter into and
perform this Agreement, to issue the Prior Warrant Shares in accordance with the
terms of this Agreement, to enter into and perform the Warrant, and to issue the
Warrant Shares in accordance with the terms of the Warrant. This Agreement has
been, and upon the Closing in accordance with the terms of the Agreement, the
Warrant will be, duly authorized, validly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
issuance in accordance with the terms of this Agreement and the Prior Warrants,
the Prior Warrant Shares will be duly authorized, validly issued, fully paid and
non-assessable, the Warrant will be duly authorized and validly issued, and the
Warrant Shares, upon exercise of the Warrant in accordance with its terms, will
be duly authorized.

 

4

 

 

3.3           Non-Contravention. Except as would not reasonably be expected to
have a Material Adverse Effect, the execution and delivery of this Agreement,
the issuance and sale of the Prior Warrant Shares and the Warrant under this
Agreement, the fulfillment of the terms of this Agreement and the consummation
of the transactions contemplated hereby will not (i) conflict with or constitute
a violation of, or default (with or without the giving of notice or the passage
of time or both) under, (A) any material bond, debenture, note or other evidence
of indebtedness, or under any material lease, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (B) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (C) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement, the valid
issuance and sale of the Prior Warrant Shares and Warrant pursuant to this
Agreement, other than such as have been made or obtained, and except for any
securities filings required to be made under federal or state securities laws.

 

3.4           SEC Filings. Since January 1, 2013, the Company and its
Subsidiaries have filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
(the “Commission”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (such reports, including
exhibits thereto and documents incorporated by reference therein collectively,
the “SEC Documents”). To the best of the Company’s knowledge, as of their
respective filing dates, none of the SEC Documents contained an untrue statement
of material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
and circumstances under which they were made, not misleading, except to the
extent corrected by subsequently filed or furnished SEC Documents.

 

3.5           Absence of Certain Change. Except as disclosed in the SEC
Documents or otherwise publicly disclosed by the Company, since January 1, 2014,
there has been no adverse change or adverse development in the business,
properties, assets, operations, financial condition, prospects, liabilities or
results of operations of the Company or its Subsidiaries which to the knowledge
of the Company would reasonably be expected to have a Material Adverse Effect.

 

3.6           Capitalization. As of February 15, 2014, the authorized capital
stock of the Company consists of (i) 274,800,000 shares of Common Stock, of
which 172,667,230 shares are issued and outstanding and 36,094,832 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
or securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 100,000 shares of preferred stock, of which as of the
date hereof no shares are issued. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the SEC Documents or in connection with the Concurrent Financing,
as of the date hereof, (i) no shares of the Company’s capital stock are subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iii) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and (iv)
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement. The Company disclosed in its SEC
Documents or has furnished to Investor true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”).

 

5

 

 

3.7          Registration of the Prior Warrant Shares.

 

(a)          The Prior Warrant Shares have been duly registered for resale
pursuant to registration statements on Form S-3 (the “Prior Registration
Statements”) filed pursuant to the Prior Agreements.

 

(b)          The Prior Registration Statements have been declared effective by
the Commission, and no stop order relating thereto has been issued and, to the
Company’s knowledge, no such stop order has been threatened or proceeding to
issue such a stop order commenced.

 

(c)          The prospectuses contained in the Prior Registration Statements are
current, no amendment is required by this Agreement, and may be used by the
Investors for resale of the Prior Warrant Shares.

 

(d)          The Prior Warrant Shares are duly listed for trading on the NASDAQ
Global Market (the “Principal Market”) upon issuance.

 

3.8           Broker. The Company has taken no action which would give rise to
any

claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or the Investors relating to this Agreement or the transactions
contemplated hereby.

 

3.9           No Material Non-public Information. The Company has not provided
any

material non-public information to Investor.

 

3.10 Certain Proceedings. The Company is not the subject of a voluntary
bankruptcy or solvency action, and has not made a general assignment for the
benefit of creditors, and has not taken any corporate action to authorize any of
the foregoing.

 

4.          Representations, Warranties and Covenants of Investor. Each Investor
severally for itself, and not jointly with the other Investors, represents and
warrants to, and covenants with the Company, as follows:

 

6

 

 

4.1           Due Authorization; Organization. Investor has all requisite power,
authority and capacity to execute, deliver and perform its obligations under
this Agreement, and has taken all necessary corporate, company, partnership or
individual action as the case may be to enter and perform this Agreement. This
Agreement has been duly authorized and validly executed and delivered by
Investor and constitutes a legal, valid and binding agreement of Investor
enforceable against Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.2           Non-Contravention. The execution and delivery of this Agreement,
the purchase of the Prior Warrant Shares and the Warrant under this Agreement,
the fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not (i) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (A) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which Investor
is a party, (B) the charter, by-laws or other organizational documents of
Investor, as applicable, or (C) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to Investor or its property, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of Investor or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which Investor is a party or by which any of them is
bound or to which any of the property or assets of Investor is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement and the purchase of the Prior Warrant Shares and the Warrant by
Investor, other than such as have been made or obtained.

 

4.3           Private Placement. Investor represents and warrants to, and
covenants with, the Company that Investor is acquiring the Prior Warrant Shares
and the Warrant for its own account for investment only and with no present
intention of distributing any of the Prior Warrant Shares, the Warrant or the
Warrant Shares in violation of the applicable securities laws, or any
arrangement or understanding with any other persons regarding the distribution
of the Prior Warrant Shares, Warrant or Warrant Shares. Investor has been
advised and understands that neither the Warrant nor the Warrant Shares have
been registered under the Securities Act or under the “blue sky” or similar laws
of any jurisdiction and may be resold only if registered pursuant to the
provisions of the Securities Act and such other laws, if applicable, or, subject
to the terms and conditions of this Agreement, if an exemption from registration
is available. Investor has been advised and understands that the Company, in
issuing the Prior Warrant Shares and the Warrant, is relying upon, among other
things, the representations and warranties of Investor herein in concluding that
such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 

7

 

 

4.4           Certain Trading Activities. Neither Investor nor any of its
affiliates has directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with such Investor, engaged in any purchase or
sale of Common Stock (including, without limitation, any Short Sales (as defined
below) involving the Company’s securities) since the date that such Investor
first became aware of the transactions contemplated hereby. For the purposes of
this Section 4.4, “Short Sales” include, without limitation, all “short sales”
as defined in Rule 200 of Regulation SHO adopted under the Exchange Act and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales and other transaction through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. Such Investor
covenants that neither it, nor any person acting on its behalf or pursuant to
any understanding with it, will engage in any transaction in the securities of
the Company (including short sales) prior to the filing of a Current Report on
Form 8-K, Annual Report on Form 10-K, press release, or other applicable
Exchange Act report reporting this transaction.

 

4.5           No Advice. Investor understands that nothing in this Agreement or
any other materials presented to Investor in connection with the purchase and
sale of the Prior Warrant Shares and the Warrant constitutes legal, tax or
investment advice. Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Prior Warrant Shares and the Warrant.

 

4.6           Accredited Investor; Big Boy. Investor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D under the Securities Act
and is able to bear the risk of its investment in the Prior Warrant Shares,
Warrant, and Warrant Shares. Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Prior Warrant Shares, Warrant and Warrant Shares.
Investor acknowledges that it does not have any material non-public information
relating to the Company. Investor further acknowledge that the Company and its
respective agents, officers, directors and affiliates possess material
non-public information not known to you regarding or relating to the Company or
the securities being offered hereby, including, but not limited to, information
concerning the business, financial condition, results of operations, legal
matters associated with ongoing or past litigation matters, investigations, the
Company’s corporate transition matters (including transactions related to the
corporate transition matters and amounts that become payable by the Company),
prospects and other plans of the Company. Investor acknowledges that any
material nonpublic information may be indicative of a value of the securities
being offered hereby that is substantially less than the purchase price paid by
such Investor, or may be otherwise adverse to Investor, and such material
nonpublic information, if known to Investor, could be material to your decision
to acquire the securities being offered hereby. Accordingly Investor understands
and accepts that there is an information disparity between Investor and the
Company, confirm that the Company is not obligated to disclose, and consistent
with Investor’s instructions, has not disclosed material, non-public information
to Investor, and has no liability arising from such non-disclosure. Investor
acknowledges that neither the Company nor any of its agents, officers or
directors or affiliates have delivered any information or made any
representation to Investor, except as expressly set forth herein.

 

8

 

 

4.7           Limited Representations. Investor and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and its Subsidiaries which have been requested and
materials relating to the offer and sale of the Prior Warrant Shares, Warrant,
and Warrant Shares, which have been requested by Investor. Investor and its
advisors, if any, have been afforded the opportunity to ask such questions of
the Company as they deem appropriate for purposes of the investment contemplated
hereby. Investor acknowledges and agrees that the most recent disclosure of the
Company’s results is for the three and nine month periods ended on, and the most
recent disclosure of the Company’s financial condition is at, September 30,
2013, as reported on the Company’s quarterly report on Form 10-Q, filed with the
Commission on November 12, 2013, and that, except as disclosed in the SEC
documents, no information more recent than such date has been provided to or
request by Investor as to the Company’s results, operations, financial
condition, business or prospects. Investor understands that its purchase of the
Prior Warrant Shares, Warrant and, if applicable, Warrant Shares involves a high
degree of risk and that Investor may lose its entire investment in the Prior
Warrant Shares, Warrant and, if applicable, Warrant Shares, and that Investor
can afford to do so without material adverse consequences to its financial
condition. Investor is not relying on, nor has, any information provided by the
Company and its Subsidiaries, except to the extent provided in Section 3 herein.

 

4.8           No Recommendation. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Prior Warrant Shares,
Warrant or Warrant Shares or the fairness or suitability of an investment in the
Prior Warrant Shares, Warrant or Warrant Shares nor have such authorities passed
upon or endorsed the merits thereof.

 

4.9           Restrictive Legend. The Company shall issue the Warrant and
certificates for the Prior Warrant Shares and, if applicable, Warrant Shares to
Investor with a legend as described in Section 6 below. Investor covenants that,
in connection with any transfer of any Prior Warrant Shares or Warrant Shares
pursuant to the Prior Registration Statements or registration statement
contemplated by Section 5 hereof, as applicable, including the prospectuses
contained therein, Investor will comply with the applicable prospectus delivery
requirements of the Securities Act, provided that copies of a current prospectus
relating to such effective registration statements are available to Investor.

 

4.10         Residence. Investor is a resident or organized under the laws of
the jurisdiction set forth next to Investor’s name on Schedule I hereto.

 

4.11         No Market. Investor understands that the Prior Warrant Shares are
and, upon exercise of the Warrant, the Warrant Shares will be restricted
securities and that there is no public trading market for the Warrant, that none
is expected to develop, and that the Prior Warrant Shares, Warrant and Warrant
Shares must be held indefinitely unless and until the resale of such Prior
Warrant Shares, Warrant or Warrant Shares is registered under the Securities Act
or subject to the terms and conditions of this Agreement and the applicable
securities laws, an exemption from registration is available. Investor has been
advised or is aware of the provisions of Rule 144 promulgated under the
Securities Act.

 

4.12         No Commissions. Investor has taken no action which would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments by the Company or Investor relating to this Agreement or the
transactions contemplated hereby.

 

4.13         Transactional Exemption. Investor understands that the Prior
Warrant Shares, Warrant and Warrant Shares are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of Investor to acquire the
Prior Warrant Shares, Warrant and Warrant Shares.

 

9

 

 

4.14. Investor Undertaking. The Investor understands that (i) neither the
Warrants nor the Warrant Shares may be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Investor
shall have delivered to the Company (if requested by the Company) an opinion of
counsel to such Investor, in a form reasonably acceptable to the Company, to the
effect that such Warrants or Warrant Shares, as applicable, to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration, or (C) the Investor provides the Company with reasonable
assurance that such Warrants or Warrant Shares, as applicable, can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); and
(ii) any sale of the such Warrants or Warrant Shares, as applicable, made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of such Warrants or
Warrant Shares, as applicable, under circumstances in which the seller (or the
Person (as defined below) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission promulgated thereunder.

 

4.15 Disclosure of Transactions. On or before 5:30 p.m., New York time, on the
4th Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K (or other form permitted under the federal securities
law) disclosing the material terms and conditions of the transactions
contemplated by this Agreement, the Warrant and the Concurrent Financing, in
compliance with the requirements of Form 8-K (or such other form).

 

5.          Registration Rights.

 

5.1           Certain Definitions

 

“Holder” and “Holders” shall include Investor and any transferee or transferees
of Registrable Securities to whom the registration rights conferred by this
Agreement and the Prior Purchase Agreements, have been transferred in compliance
with this Agreement and the Prior Purchase Agreements.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean: (i) Warrant Shares issued or issuable to
each Holder (A) with respect to the Warrant Shares, upon exercise of the
Warrant, (B) upon any distribution with respect to, any exchange for or any
replacement of such Warrant, or (C) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Warrant Shares or other securities shall
cease to be Registrable Securities when (D) they have been sold to the public or
(E) they may be sold by the Holder thereof without restriction pursuant to Rule
144.

 

10

 

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, and blue sky fees
and expenses, reasonable fees and disbursements of counsel to Holders (using a
single counsel selected by a majority in interest of the Holders) (provided,
that such amount of any reimbursement of the reasonable fees and expenses of
counsel to Holders not to exceed $5,000 in the aggregate or, if the Registration
Expenses relate to a registration statement other than on Form S-3, $7,500 in
the aggregate) for a review of the Registration Statement (as defined herein)
and related documents, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.

 

5.2           Registration Requirements. The Company shall use its reasonable
best efforts to effect the registration of the resale of the Registrable
Securities (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:

 

(a)          The Company shall, as expeditiously as possible:

 

(i)          But in any event within 75 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 promptly after Form S-3 becomes available to the
Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Warrant Shares issuable upon full exercise of the Warrants
(the “Registration Statement”). The Company shall use its reasonable best
efforts to cause such Registration Statement and other filings to be declared
effective as soon as possible, and in any event prior to 135 days (or, if the
Commission elects to review the Registration Statement, 195 days) following the
Closing. The Company, in its sole discretion, may elect to include for offer and
sale securities in additional to the Registrable Securities in the Registration
Statement. By 5:30 p.m. (New York time) on the Business Day immediately
following the effective date of the Registration Statement, the Company shall
file with the Commission in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with sales pursuant to the
applicable Registration Statement (whether or not such a prospectus is
technically required by such rule).

 

11

 

 

(ii) Without limiting the foregoing, the Company will promptly respond to all
Commission comments, inquiries and requests, and shall request acceleration of
effectiveness of the Registration Statement at the earliest possible date. The
Company shall provide the Holders reasonable opportunity to review the portions
of any such Registration Statement or amendment or supplement thereto containing
disclosure regarding the Holders prior to filing.

 

(iv)        Prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

 

(v)         Furnish or otherwise make available to each Holder copies of a
current prospectus included in the Registration Statement conforming with the
requirements of the Securities Act, copies of the Registration Statement, any
amendment or supplement thereto and any documents incorporated by reference
therein and such other documents as such Holder may reasonably require in order
to facilitate the disposition of Registrable Securities owned by such Holder.

 

(vi)        Register and qualify the securities covered by the Registration
Statement under the securities or “blue sky” laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(vii)       Notify each Holder immediately of the happening of any event (but
not the substance or details of any such events unless specifically requested by
a Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

 

(viii)      Notify each Holder immediately of the issuance by the Commission or
any state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 

12

 

 

(ix)         Permit counsel to the Holders to review the Registration Statement
and all amendments and supplements thereto within a reasonable period of time
(but not less than two (2) full days on which there is trading on the Principal
Market or such other market or exchange on which the Common Stock is then
principally traded) prior to each filing and will not request acceleration of
the Registration Statement without prior notice to such counsel.

 

(x)          Qualify the Registrable Securities covered by such Registration
Statement for listing on the Principle Market or the principal securities
exchange and/or market on which the Common Stock is then listed, including the
preparation and filing of any required filings with such principal market or
exchange.

 

(b)          In the event that the Registration Statement has been declared
effective by the Commission and, afterwards, any Holder’s ability to sell
Registrable Securities registered for resale under the Registration Statement is
suspended for more than (i) 45 days in any 90-day period or (ii) 90 days in any
calendar year, including without limitation by reason of any suspension or stop
order with respect to the Registration Statement or the fact that an event has
occurred as a result of which the prospectus (including any supplements thereto)
included in the Registration Statement then in effect includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, then the Company shall take such
action as may be necessary to amend or supplement the Registration Statement or
the prospectus (including any supplements thereto) included in the Registration
Statement, such that the Registration Statement or the prospectus, as so
amended, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements not misleading.

 

(c)          If the Holder(s) intend to distribute the Registrable Securities by
means of an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

 

(d)          Subject to Section 5.2(c) above, the Company shall enter into such
customary agreements (including an underwriting agreement containing such
representations and warranties by the Company and such other terms and
provisions, as are customarily contained in underwriting agreements for
comparable offerings and are reasonably satisfactory to the Company) and take
all such other actions as the Holder or the underwriters participating in such
offering and sale may reasonably request in order to expedite or facilitate such
offering and sale other than such actions which are disruptive to the Company or
require significant management availability.

 

(e)          The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to the Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of the Registration Statement, all documents filed with the
Commission subsequent to the Closing, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its Subsidiaries.

 

13

 

 

(f)          The Company may suspend the use of any prospectus used in
connection with the Registration Statement only in the event, and for such
period of time as, (i) such a suspension is required by the rules and
regulations of the Commission or (ii) it is determined in good faith by the
Board of Directors of the Company that because of valid business reasons (not
including the avoidance of the Company’s obligations hereunder), it is in the
best interests of the Company to suspend such use, and prior to suspending such
use in accordance with this clause (f)(ii) the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. The Company will use reasonable best
efforts to cause such suspension to terminate at the earliest possible date.

 

(g)          The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement effective at all times during the Registration Period (as
defined below), and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement. In the case of amendments and
supplements to the Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 5(g)) by reason
of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into the Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.

 

(h)          Each Holder agrees by its acquisition of the Registrable Securities
that, upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Sections 5.2(a)(vi) or 5.2(a)(vii), and upon notice of
any suspension under Section 5.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented prospectus and/or
amendment to the Registration Statement or the Subsequent Registration
Statement, as applicable, contemplated by this Section 5.2, or until it is
advised in writing by the Company that the use of the applicable prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus or the Registration Statement. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.

 

(i)          If requested by a Holder, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as a Holder reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

 

14

 

 

5.3           Expenses of Registration. All Registration Expenses in connection
with any registration, qualification or compliance with registration pursuant to
this Agreement shall be borne by the Company, and all Selling Expenses of a
Holder shall be borne by such Holder.

 

5.4           Registration on Form S-3. The Company shall use its reasonable
best efforts to remain qualified for registration on Form S-3 or any comparable
or successor form or forms, or in the event that the Company is ineligible to
use such form, such form as the Company is eligible to use under the Securities
Act, provided that if such other form is used, the Company shall convert such
other form to a Form S-3 promptly after the Company becomes so eligible,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as the Registration Statement covering
the Registrable Securities has been declared effective by the Commission.

 

5.5           Registration Period. In the case of the registration effected by
the Company pursuant to this Agreement, the Company shall keep such registration
effective from the date on which the Registration Statement initially became
effective until the earlier of (i) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating to the Registrable Securities registered for resale thereunder or, (ii)
until such Registrable Securities may be sold by the Holders without restriction
pursuant to Rule 144 (or any successor thereto) (provided that the Company’s
transfer agent has accepted an instruction from the Company to such effect) (the
“Registration Period”). Thereafter, the Company shall be entitled to withdraw
such Registration Statement and the Holders shall have no further right to offer
or sell any of the Registrable Securities registered for resale thereon pursuant
to the Registration Statement (or any prospectus relating thereto).

 

5.6           Indemnification.

 

(a)           Company Indemnity. The Company will indemnify and hold harmless
each Holder, each of its officers, directors, agents and partners, and each
person controlling each of the foregoing, within the meaning of Section 15 of
the Securities Act and the rules and regulations thereunder with respect to
which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls,
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on material
breach of this Agreement (including any representation herein) or any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based (i) on any untrue statement or omission based
upon written information furnished to the Company by a Holder or the underwriter
(if any) therefore, (ii) the failure of a Holder to deliver at or prior to the
written confirmation of sale, the most recent prospectus, as amended or
supplemented, or (iii) the failure of a Holder otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 5.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

15

 

 

(b)          Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any material breach of this Agreement by Holder
(including any representation herein) or any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make a statement therein not misleading in light of the
circumstances under which they were made, and will reimburse the Company and
such other Holder(s) and their directors, officers and partners, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale of the Registrable Securities pursuant to the registration
statement in question. The indemnity agreement contained in this Section 5.6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).

 

(c)          Procedure. Each party entitled to indemnification under this
Section 5.6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 5.6 except
to the extent that the Indemnifying Party is materially and adversely affected
by such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

16

 

 

5.7           Contribution. If the indemnification provided for in Section 5.6
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder on the other,
in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of any Holder on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 5.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Sections 5.6(a) or 5.6(b) hereof had been available under the
circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of the amount by which (i) in the
case of any Holder, the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement in question or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

17

 

 

5.8           Survival. The indemnity and contribution agreements contained in
Sections 5.6 and 5.7 and the representations and warranties of the Company
referred to in Section 5.2(d) shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement or any underwriting
agreement, (ii) any investigation made by or on behalf of any Indemnified Party
or by or on behalf of the Company, and (iii) the consummation of the sale or
successive resales of the Registrable Securities.

 

5.9           Information by Holders. Each Holder shall promptly furnish to the
Company such information regarding such Holder and the distribution and/or sale
proposed by such Holder as the Company may from time to time reasonably request
in writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The intended method or methods of disposition and/or sale of such securities as
so provided by such purchaser shall be included without alteration in the
Registration Statement covering the Registrable Securities and shall not be
changed without written consent of such Holder. Each Holder agrees that, other
than ordinary course brokerage arrangements, in the event it enters into any
arrangement with a broker dealer for the sale of any Registrable Securities
through a block trade, special offering, exchange distribution or secondary
distribution or a purchase by a broker or dealer, such Holder shall promptly
deliver to the Company in writing all applicable information required in order
for the Company to be able to timely file a supplement to the Prospectus
pursuant to Rule 424(b), or take any other action, under the Securities Act, to
the extent that such supplement or other action is legally required. Such
information shall include a description of (i) the name of such Holder and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.

 

6.          Stock Legend.

 

6.1       Upon payment therefor as provided in this Agreement, the Company will
issue the Prior Warrant Shares and the Warrant Shares in the name of each
Investor.

 

Any certificate representing Prior Warrant Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

Any certificate representing the Warrant Shares issued by the Company shall also
be stamped or otherwise imprinted with a legend in substantially the following
form:

 

18

 

 

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT DATED AS
OF MARCH 12, 2014 BY AND AMONG STAR SCIENTIFIC, INC. AND THE SEVERAL INVESTORS
PARTY THERETO AS SUCH MAY BE AMENDED FROM TIME TO TIME.

 

The Warrant shall be imprinted with the legends set forth in the Warrant on
Exhibit A hereto.

 

The Company agrees to issue the Prior Warrant Shares or Warrant Shares, issued
upon exercise of the Prior Warrant or Warrant, as applicable, without the
legends set forth above at such time as the Holder thereof is (i) permitted to
transfer such Prior Warrant Shares or Warrant Shares, as applicable, without
restriction pursuant to Rule 144 under the Securities Act, and upon such
transfer or (ii) at such time such securities have been registered for resale
under the Securities Act, upon such resale, and subject to the undertaking in
Section 4.14 hereof by the Investor.

 

7.          Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Investor herein shall survive the execution of this Agreement, the delivery to
Investor of the Prior Warrant Shares and the Warrant being purchased and the
payment therefor.

 

8.          Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (i) if within domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (ii) if
delivered from outside the United States, by International Federal Express or
facsimile, and shall be deemed given (A) if delivered by first-class registered
or certified mail domestic, three business days after so mailed, (B) if
delivered by nationally recognized overnight carrier, one business day after so
mailed, (C) if delivered by International Federal Express, two business days
after so mailed, and (D) if delivered by facsimile, upon electric confirmation
of receipt and shall be delivered as addressed as follows:

 

(a)          if to the Company, to:

 

Star Scientific, Inc.

4470 Cox Road

Glen Allen, Virginia 23060

Telephone: (804) 527-1970

Facsimile: (804) 527-1976

Attention: Chief Financial Officer

 

with copies to:

 

Star Scientific, Inc.

1255 23rd Street, NW, Suite 875

Washington, DC 20037

Attn: Robert E. Pokusa

General Counsel

Phone: (202) 887-5104

Telecopy: (301) 654-8300; and

 

19

 

 

K&L Gates LLP

1601 K Street, NW

Washington, DC 20006

Attn: Alan J. Berkeley

Phone: (202) 778-9050

Telecopy: (202) 778-9100

 

K&L Gates LLP

1601 K Street, NW

Washington, DC 20006

Attn: Robert K. Smith

Phone: (202) 778-9376

Telecopy: (202) 778-9100

 

(b)          if to Investor, at its address set forth under its name on Schedule
I hereto, or at such other address or addresses as may have been furnished to
the Company in writing.

 

9.          Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and Investor.

 

10.         Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

11.         Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

12.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

13.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to such subject matter are
expressly cancelled.

 

14.         Finders Fees. Neither the Company nor Investor nor any affiliate
thereof has incurred any obligation which will result in the obligation of the
other party to pay any finder’s fee or commission in connection with this
transaction.

 

15.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

20

 

 

16.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and
Investor. Investor shall not assign any rights or obligations under this
Agreement other than, solely with respect to any Prior Warrant Shares, Warrant
or Warrant Shares transferred in accordance with this Agreement, including the
legends described herein, to any permitted transferee of such Prior Warrant
Shares, Warrant or Warrant Shares, provided, however, that no such assignment
shall relieve Investor of its obligations under this Agreement.

 

17.         Expenses. Each of the Company and Investor shall bear its own
expenses in connection with the preparation and negotiation of the Agreement,
provided, however, that the Company shall pay the reasonable out of pocket legal
expenses of Investor subject to a maximum amount equal to the reasonable out of
pocket legal expenses of the Company incurred in connection with the
preparation, negotiation and execution of this Agreement (such expenses to be
paid out of the proceeds from the Concurrent Financing).

 

18.         Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement and the Company acknowledges that the Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

 

19.         Pronouns. All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

20.         Press Release. The Company shall not use the Investor’s name in any
press release issued by the Company related to this Agreement or the
transactions contemplated hereby, without the consent of Investor.

 

[Signature pages follow.]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  STAR SCIENTIFIC, INC.       By: /s/ Michael J. Mullan   Name: Michael J.
Mullan   Title: Chairman and CEO

 

Signature Page to Securities Purchase and Registration Rights Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  American Capital Management, LLC         By: /s/ Kimberly Page    Name:
Kimberly Page   Title: Signator

 

Signature Page to Securities Purchase and Registration Rights Agreement

 

 

 

 

Schedule 2.1(c)(i)

 

Concurrent Financing

 

The Concurrent Financing is comprised of the various financing transactions
effected pursuant to various financing-related agreements, all executed March
12, 2014, among the Company and various investors and lenders.

 

 

 

 

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

Name and Address  Prior
Warrant
Shares   Prior
Exercise
Price   Reset
Exercise
Price   Aggregate  
Exercise
Price   New
Warrants   New
Exercise 
Price  American Capital
Management, LLC
641 Lexington Avenue
26th Floor
New York, NY 10022
Phone: (212) 974-3070
Fax: (212) 207-3452
Tax ID: 010786481
Attn: Phillip Mirabell   1,087,142   $1.50   $1.00   $1,087,142    1,087,142  
$1.00     2,222,221   $1.80   $1.00   $2,222,221    2,222,221   $1.00         
                        Total:   3,309,363             $3,309,363    3,309.363  
   

 

 

 

 

Exhibit A

 

Form of Warrant

 

 

 

 

THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, AND UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

COMMON STOCK PURCHASE WARRANT

 

To purchase common stock shares of common stock, $0.0001 par value, of

 

Star Scientific, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, American Capital Management, LLC (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after September 12, 2014 (the “Initial Exercise
Date”) and on or prior to the close of business on September 12, 2021 (the
“Termination Date”) but not thereafter (the “Exercise Period”), to subscribe for
and purchase from Star Scientific, Inc., a Delaware corporation (the “Company”),
up to 3,309,363 shares (the “Warrant Shares”) of common stock, par value $0.0001
per share, of the Company (the “Common Stock”). The purchase price of one share
of Common Stock (the “Exercise Price”) under this Warrant shall be $1.00,
subject to adjustment hereunder. The Exercise Price and the number of Warrant
Shares for which the Warrant is exercisable shall be subject to adjustment as
provided herein. The term “Holder” shall refer to the Holder identified above or
any subsequent transferee of this Warrant. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Securities
Purchase and Registration Rights Agreement, dated March 12, 2014, between the
Company and Holder (the “Purchase Agreement”).

 

1.          Authorization of Warrant Shares. The Company represents and warrants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable.

 

2.          Exercise of Warrant.

 

(a)          Except as provided in Section 3 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times on or after
the Initial Exercise Date and before or on the Termination Date by (i)
surrendering this Warrant, with the Notice of Exercise Form annexed hereto
completed and duly executed, to the offices of the Company (or such other office
or agency (including the transfer agent, if applicable) of the Company as it may
designate by notice in writing to the registered Holder at the address of such
Holder appearing on the books of the Company) and (ii) delivering payment of the
Exercise Price of the shares thereby purchased by wire transfer of immediately
available funds or cashier’s check drawn on a United States bank. The Holder
exercising his purchase rights in accordance with the preceding sentence shall
be entitled to receive a certificate for the number of Warrant Shares so
purchased, which certificate will bear a legend substantially similar to the
legend set forth on this Warrant. Certificates for shares purchased hereunder
shall be issued and delivered to the Holder within five (5) Trading Days (as
defined below) after the date on which this Warrant shall have been exercised as
aforesaid. This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and the Holder
shall be deemed to no longer hold this Warrant with respect to such shares and
to have become a holder of record of such shares for all purposes, in each case
as of the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 4 prior to the issuance of such shares, have been paid.

 

 

 

 

(b)          In the event that the Warrant is not exercised in full, the number
of Warrant Shares shall be reduced by the number of such Warrant Shares for
which this Warrant is exercised and/or surrendered, and the Company, if
requested by Holder and at his expense, shall within ten (10) Trading Days issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares.

 

(c)          Notwithstanding the foregoing, this Warrant shall not be
exercisable, and the Company shall not issue to Lender any shares of Common
Stock underlying this Warrant, until such time when such shares (including
shares issuable upon exercise of the Warrants) proposed to be issued, when
aggregated with all other shares then owned beneficially (as calculated pursuant
to (i) Section 13(d) of the Securities Exchange Act of 1934 and Rule 13d-3
promulgated thereunder and (ii) the rules and regulations of the NASDAQ Stock
Market) by the Lender would not result in the beneficial ownership by the Lender
of more than 9.99% of the then issued and outstanding shares of Common Stock
(the “Ownership Cap”), without the prior written consent of Investor. The
Ownership Cap shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split or similar transaction.

 

“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.

 

“Principal Market” means the Nasdaq Global Market.

 

3.          No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.

 

2

 

 

4.          Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder; provided, however, that the Holder shall pay
any applicable transfer taxes.

 

5.          Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

6.          Division and Combination.

 

(a)          This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the denominations in which new Warrants are to be
issued, signed by the Holder or his agent or attorney. The Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice

 

(b)          The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 6.

 

7.          No Rights as Stockholder until Exercise. This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment and this Warrant shall no longer be issuable with respect to such
Warrant Shares.

 

8.          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

9.          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

3

 

 

10.         Adjustments of Exercise Price and Number of Warrant Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company purchasable pursuant hereto as a result of such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

11.         Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. If, at any time while this Warrant is outstanding (i) the
Company effects any merger or consolidation of the Company with or into another
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company or
other entity of any kind (each a “Person”), in which the Company is not the
survivor and the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least fifty percent (50%)
of the voting securities of the surviving entity, (ii) the Company effects any
sale of all or substantially all of its assets or a majority of its Common Stock
is acquired by a third party, in each case, in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which all or substantially all of
the holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 10 above) (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any such Fundamental Transaction unless prior to or simultaneously
with the consummation thereof, any successor to the Company, surviving entity or
the corporation purchasing or otherwise acquiring such assets or other
appropriate corporation or entity shall assume the obligation to deliver to the
Holder, such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase and/or receive (as the case
may be), and the other obligations under this Warrant. The foregoing provisions
of this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations, spin-offs, or dispositions of
assets.

 

4

 

 

12.         Notice of Adjustment. Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

13.         Notice of Corporate Action. If at any time:

 

(a)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(b)          there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

 

(c)          there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least five Business Days’ prior written notice of the date on which a record
date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least five Business Days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 16(d).

 

5

 

 

14.         Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value and (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant.

 

15.         Miscellaneous.

 

(a)          Jurisdiction. This Warrant shall constitute a contract under the
laws of the State of New York, without regard to its conflict of law, principles
or rules.

 

(b)          Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws and/or as set forth in the Purchase
Agreement.

 

(c)          Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
provided, however, that all rights hereunder terminate on the Termination Date.
If the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of his rights, powers or remedies
hereunder.

 

(d)          Notices. All notices, requests, consents and other communications
provided for herein shall be in writing and shall be effective upon delivery in
person, when faxed and received, or five Business Days after being mailed by
certified or registered mail, return receipt requested, postage pre-paid,
addressed as follows:

 

6

 

 

(i)          If to the Holder:

 

American Capital Management, LLC
641 Lexington Avenue
26th Floor

New York, NY 10022

Attn: Philip Mirabell
Phone: 212 974-3070

Fax: 212 207-3452

 

or to the address of the Holder as shown on the books of the Company; or

 

(ii)         If to the Company:

 

Star Scientific, Inc.

4470 Cox Road

Glen Allen, Virginia 23060

Telephone: (804) 527-1970

Facsimile: (804) 527-1976

Attention: Chief Financial Officer

 

with a copy to:

 

Star Scientific, Inc.

1255 23rd Street, NW, Suite 875

Washington, DC 20037

Attn: Robert E. Pokusa

General Counsel

Phone: (202) 887-5104

Telecopy: (301) 654-8300

 

or at such other address as the Holder or the Company, as applicable, may
hereafter have advised the other in accordance with the provisions of this
paragraph.

 

(e)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

7

 

 

(f)          Successors and Assigns; No Assignment. This Warrant and the rights
and obligations evidenced hereby shall inure to the benefit of and be binding
upon the successors of the Company, provided that neither the Company (except
pursuant to a transaction subject to Section 11 herein) nor the Holder may
assign this Warrant without the prior written consent of the other party.

 

(g)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

(h)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

(i)          Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: March 12, 2014

 

  STAR SCIENTIFIC, INC.       By:       Name: Michael J. Mullan
Title: Chairman and CEO

 

Signature Page to Warrant

 

 

 

 

NOTICE OF EXERCISE

 

To:Star Scientific, Inc.

 

(1)         The undersigned hereby elects to purchase __________ Warrant Shares
of Star Scientific, Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

 

(2)         Payment shall take the form of in lawful money of the United States.

 

(3)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned. The Warrant Shares shall be delivered to
the following:

 



     



 

(4)         Accredited Investor/Qualified Institutional Buyer. The undersigned
is an “accredited investor” as defined in Regulation D under the Securities Act
of 1933, as amended.

 

  [PURCHASER]       By:       Name:     Title:   Dated:  

 

 

 

